DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 September 2022 has been entered.

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 08 September 2022. 
Claim 1 has been amended.
Claims 2, 8-33, 35-36, 38-39, 41-68, 75-77, 79 and 83-86 are cancelled.
Claims 34, 37, 40, 69-74, 78 and 80-82 remains withdrawn from consideration.
Claims 1 and 3-7 are presented for examination herein.

Rejections Withdrawn
The rejection of claims 1-7 under 35 U.S.C. 102(a)(2) as being anticipated by KENNEDY (US 2012/0171130 A1, cited in IDS filed 04/06/2022 (5 pages)) as evidenced by the instant specification, is withdrawn in view of the amendment of claim 1.

Claim Objections
Claim 5 is objected to because of the following informalities:  The recitation “The composition claim 1” contains grammatical error.  Appropriate correction is required.

New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising hexaaquacopper ion (e.g. hexa-aqua copper complex) in an amount of from about 1.0% to about 2.5% w/w, hexaaquazinc ion in an amount of from about 3.5% to about 5.0% w/w, hexaaquamagnesium ion ranged from about 1.0% to about 2.5% w/w, the hydrogen cation ranged from about 0.04% to about 0.14%, ammonium ranged from about 1.0% to about 2.5% w/w, hydrogen sulfate ranged from about 18% to about 20 w/w and water ranged from about 70.0% to about 71.5% w/w (paragraphs [0153], [0158] and [0164] of the instant specification), does not reasonably provide enablement for a composition that comprises hexa-aqua copper complex in an amount of about 1% to 2.5% w/w of the composition, only one ionic salt required that is present in any amount, and with water in any amount or without water.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification is not enabling for a composition that comprises hexa-aqua copper complex in an amount of about 1% to 2.5% w/w of the composition, requiring only one ionic salt that is any ionic salt and in no specific amounts, and water is present in any amount or is not present at all.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	The nature of the invention, relative skill level, and breadth of the claims 
The instant invention is directed to a composition comprising a hexa-aqua moiety comprising six water molecules, copper cations and one or more ionic salt(s); wherein the copper cations form six coordinate bonds with water ligands to form a hexa-aqua copper complex, and wherein the hexa-aqua copper complex is about 1% to 2.5% w/w of the composition.
	The relative skill of those in the art is high, that of a PHD.
The complex nature of the claims is greatly exacerbated by the breath of the claims.  The claims encompass a composition that comprises hexa-aqua copper complex in an amount of about 1% to 2.5% w/w of the composition, any one or more ionic salt that is present in any amount, and without any water.
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the entire scope of the instantly claimed composition which comprises six water molecules, copper cations and one or more ionic salt(s); wherein the copper cations form six coordinate bonds with water ligands to form a hexa-aqua copper complex, and wherein the hexa-aqua copper complex is about 1% to 2.5% w/w of the composition, can be produced as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
The amount of direction or guidance provided and the presence or absence of working examples

The specification provides no direction or guidance for producing a composition comprising six water molecules, copper cations and one or more ionic salt(s); wherein the copper cations form six coordinate bonds with water ligands to form a hexa-aqua copper complex, and wherein the hexa-aqua copper complex is about 1% to 2.5% w/w of the composition.  The specification only provides guidance to produce and examples with a composition comprising hexaaquacopper ion (e.g. hexa-aqua copper complex) in an amount of from about 1.0% to about 2.5% w/w, hexaaquazinc ion in an amount of from about 3.5% to about 5.0% w/w, hexaaquamagnesium ion ranged from about 1.0% to about 2.5% w/w, the hydrogen cation ranged from about 0.04% to about 0.14%, ammonium ranged from about 1.0% to about 2.5% w/w, hydrogen sulfate ranged from about 18% to about 20 w/w and water ranged from about 70.0% to about 71.5% w/w (paragraphs [0153], [0158] and [0164] of the instant specification).  The examples do not enable one to produce a composition comprising hexa-aqua copper complex in an amount of about 1% to 2.5% w/w of the composition, require only one ionic salt and any amount of water or no water at all.
The state and predictability of the art 
The art is silent with regards a composition comprising about 1% to 2.5% w/w of a hexa-aqua copper complex with an ionic salt and no water.
In addition, the invention is drawn to compositions comprising a hexa-aqua copper complex which is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
Conclusion
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement".  
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the lack of guidance by the applicant and the lack of specific working examples, it is the conclusion that an undue amount of experimentation would be required to make and use the claimed invention.   Thus, claims 1 and 3-7 are not enabled for a composition comprising a hexa-aqua moiety comprising six water molecules, copper cations and one or more ionic salt(s); wherein the copper cations form six coordinate bonds with water ligands to form a hexa-aqua copper complex, and wherein the hexa-aqua copper complex is about 1% to 2.5% w/w of the composition.

Response to Arguments
Applicant’s arguments will be addressed as they pertain to the new grounds of rejection above.  
Applicant’s arguments with respect to claim(s) 1 and 3-7 have been considered but are moot because none of them are directed towards the new grounds of rejection described above.
Thus, for the reasons of record and for the reasons presented above claims 1 and 3-7 are rejected under 35 U.S.C. 112(a).

Conclusion and Correspondence
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634